Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to pending claims, filed on 11/25/2019.
2.    Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 9/29/2021; it is considered.
Claim Rejections - 35 USC §102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 10-14, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Singh et al. (US Pub 20160153165 A1) hereinafter “Singh” or, in the alternative, under 35 U.S.C. 103 as obvious over Singh.
A. Per independent claim 1. Singh discloses a work machine comprising:
 a mainframe (see Singh, FIG. 1 vehicle 10);
a boom moveable relative to the mainframe (i.e., a loader arm/boom,- see Singh FIG. 1 boom 40);
a work implement coupled to and moveable relative to the boom (see Singh, FIG. 1 bucket 32);  
 a work-implement operator control configured to transmit a signal indicative of a work-implement movement command (see Singh, claim 1);
 a boom operator control configured to transmit a signal indicative of a boom movement command (i.e., transmitting a signal to control valves in order to move loader arms, see Singh, para. [0001], and claim 1);
 a boom sensor configured to detect a movement of the boom (i.e., “the movement parameters may be measured directly, such as by using velocity sensors and/or accelerometers to monitor the velocity and/or the acceleration of the loader arms 36 and/or the implement 32.” see Singh,  para. [0042]);
and transmit a signal indicative of the detected movement of the boom (see Singh, para. [0001], [0006],[0007],[0036], and [0042]); and a controller to
 (i) receive signals from the work-implement operator control and the boom sensor (i.e., transmitting a signal to control valves in order to move loader arms/booms, see Singh, para. [0001], and claim 1);and
 (ii) transmit a signal to cause movement the work implement relative to the boom based on the detected movement of the boom and the work- implement movement command (see Singh, claim 14);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to implement Singh to suggest a work machine integrating signals from a boom/arm sensor and a work-implement (i.e., a bucket) sensor for safely controlling movements of both a boom and a work-implement simultaneously.
B. Per claims 2, and 18: Singh uses a boom/arm sensor to detect a movement/velocity of the boom and transmit a signal indicative of the detected velocity of the boom (i.e., transmitting a signal to control valves according to sensing movements, see Singh, para. [0056]) .
C. Per claims 3, and 12: 	Claim 12 is directed to an open loop control system (this is BROADER concept comparing to closed loop control – using a LUT/memory - see Mairet, para. [0038])) for a work machine
 Singh indicates a controller includes a memory to store ratio data for uses (i.e., using a memory to store ratio data between a boom velocity and a bucket velocity, see Singh, para. [0007], [0022], [0035]), the ratio data includes boom velocities and corresponding work implement velocities (see Singh para. [0003]).
D. Per claims 4, and 13-14: Singh suggests the boom sensor is configured to detect a position of the boom relative to the mainframe and transmit a signal indicative of the detected position of the boom (i.e., detecting a position of the boom “ transmits a signal indicative of the height/position and/or orientation of the loader arms/implement 36, 32 to a receiver disposed at another location on the vehicle 10.” see Singh, para. [0032]).
	Singh also suggests using a sensor to detect a boom/arm velocity (see Singh, claim 7).
E. Per claim 5: Singh suggests the ratio data includes boom/arm velocities and corresponding work implement velocities (see Singh, claim 7).required to maintain the work implement at a constant angle relative to the mainframe during movement of the boom (see Singh para. [0056]), and
transmitting a signal to cause movement the work implement based on the detected velocity of the boom, the detected position of the boom, and the work-implement movement command (see Singh, para. [0032]).
F. Per claim 10: The rationales and reference for a rejection of claim 1 are incorporated
Applicant claims that the work machine is devoid of a sensor to detect a position of the work implement.
About  ELIMINATION OF AN ELEMENT AND ITS FUNCTION; a legal precedent decides that Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired (this is an option not using a work implement sensor).see MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]).
G. Per claim 11: The rationales and reference for a rejection of claim 1 are incorporated
Applicant claims using a work implement sensor  to detect at least one of movement and position of the work implement (see Singh, para. [0036],[0042]).
7.	Claims 6-8, 15-17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Singh, in view of Mairet et al., (US Pub. 2019/0226175 A1) (hereinafter: “Mairet”).
A. Per claim 6: The rationales and references for a rejection of claim 4are incorporated.
Singh uses a memory 106 to store boom stop position data, the boom stop position data includes a moving range (one or more stop positions of the boom beyond which the boom can move no further (see Singh, para. [0025], [0040]),.
Singh does not disclose about transmitting a signal to stop movement of the work implement based on the boom stop position and the detected position of the boom; however, Mairet suggests about storing a movement range (i.e., “the modified bucket command is no greater than the operator's bucket command. If, however, the operator is commanding movement of the bucket as the position of the boom is being adjusted” i.e., a movement range of the boom is stored in a memory and is controlled, see Mairet para. [0040]” ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to implement Singh with Mairet to control a movement of the boom by limit a boom’s movement range in a vehicle’s memory.
B. Per claims 7 and 16: The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims “The work machine of claim 3, wherein the boom sensor is configured to detect an upward or a downward direction of movement of the boom and transmit a signal indicative of the detected direction of movement “. Applicant claims of detecting a movement by sensor (in a specific direction) by “rearrange a movement sensor” of Singh (see 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] - e.g., see also Fredrickson et US 20150275469 A1 para. [0038]).
C. Per claims 8 and 19: The rationales and references for a rejection of claim 7 are incorporated.
	Singh does not disclose that  ratio data includes boom velocities and corresponding work implement velocities required to maintain the work implement at a constant angle relative to the mainframe during movement of the boom; however, Mairet suggests this feature (see Mairet, para. [0038]-[0039]),  and Mairet also suggest that the controller is configured to transmit a signal to cause movement the work implement at a specified work implement velocity based on the detected velocity of the boom, the detected position of the boom, the detected direction of movement of the boom, and the work-implement movement command (see Mairet, para. [0036], [0054]) .
D. Per claim 17: The rationales and references for rejections of claim 5, and claim 8 are incorporated.
	Since claim 17’s limitations are structural components in rejected claims 5, and 8; claim 17 is directed to a system; therefore, rationales and references for obvious rejections of claims 5, and 8 are also applied.
E. Per claims 15 and 20: The rationales and references for a rejection of claim 8 are incorporated.
	Singh does not disclose about storing/accessing boom stop position data, the boom stop position data includes one or more stop positions of the boom beyond which the boom can move no further, and the signal transmitted to the work-implement actuator is based on the stop position of the boom, the detected position of the boom, and the detected velocity of the boom; however, Mairet suggests that claimed idea: using stored data (i.e., “the modified bucket command is no greater than the operator's bucket command. If, however, the operator is commanding movement of the bucket as the position of the boom is being adjusted” i.e., a movement range of the boom is stored in a memory and is controlled, see Mairet para. [0040]” ).
Claim Objections
8.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Claims 1-8, and 10-20 are rejected; claim 9 is objected.
10.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662